Citation Nr: 0924601	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  98-08 955A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left retrocalcaneal 
bursitis.

(The issue of entitlement to service connection for a 
psychiatric disability is the subject of a separate decision 
of the Board.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In November 2002 the Veteran provided testimony at a hearing 
before one of the undersigned Veterans Law Judges at the RO.  
In December 2005, the Veteran provided testimony at a hearing 
before another of the undersigned Veterans Law Judges at the 
RO.  Transcripts of both hearings are of record.

The Veteran's appeal was previously before the Board in 
November 2002 and May 2006 when the Board remanded the case 
for further action by the originating agency.  The case has 
been returned to the Board for further appellate action.

While the case was in remand status, the Appeals Management 
Center (AMC) granted entitlement to service connection for 
bronchial asthma and pharyngitis with an initial evaluation 
of 10 percent assigned, effective March 28, 1997.  As this 
constitutes a complete grant of the disabilities on appeal, 
these claims are no longer before the Board.


FINDING OF FACT

The Veteran's current left retrocalcaneal bursitis was 
incurred during active duty service.  


CONCLUSION OF LAW

Service connection for left retrocalcaneal bursitis is 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating her claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that she incurred current left heel 
bursitis during active duty service.  Service treatment 
records establish that she was diagnosed as having left 
retrocalcaneal bursitis in July 1985; after complaints of 
left heel pain, tenderness, and swelling.  A left heel 
contusion was also diagnosed in July 1985.  She failed to 
report for her separation examination in March 1988, 
therefore, a discharge examination report is not of record.

Upon VA examination in July 1997 the Veteran reported 
injuring her left heel during active duty service. 

A July 1997 note from the Veteran's private physician stated 
that the Veteran continued to experience left heel bursitis.

The Veteran was provided a VA examination in October 2001.  
She reported noticing the onset of swelling of the left ankle 
during service with continued discomfort in the heel and 
ankle since that time.  Proximal left plantar fasciitis, pes 
planus, and mild left lateral ankle swelling, probably 
synovitis, was diagnosed. 

In January 2006 and May 2008 letters, the Veteran's private 
physician stated that the Veteran's current left 
retrocalcaneal bursitis was more likely than not related to 
her active duty service. 

The Veteran's most recent VA examination was provided in 
December 2006.  The examiner diagnosed ligamentous laxity of 
the left heel and ankle with pain.  Following a review of the 
claims folder, the examiner concluded that there was not 
enough information available to determine whether the 
Veteran's current disability was caused by her military 
activities.  He noted that the Veteran had not received any 
medical treatment for her heel pain since service, and no 
symptomatology was reproduced upon examination.  The examiner 
also stated that it was possible the Veteran had incurred a 
soft tissue injury during service that resulted in her 
current difficulties running.  

The Veteran has reported current left heel symptomatology and 
letters from her private physicians have diagnosed continuing 
left heel bursitis.  In addition, service treatment records 
document treatment and diagnoses of left heel retrocalcaneal 
bursitis.  VA examiners have also diagnosed a current 
disability.  A current disability is, thus, demonstrated.

The service treatment records and the Veteran's reports also 
demonstrate pertinent disability during service.  The element 
of an in-service disease or injury, is thereby satisfied.

The record also contains competent medical and lay evidence 
of a nexus between the Veteran's current disability and her 
active duty service.  The Veteran has reported a continuity 
of symptomatology and her private physician provided medical 
opinions in January 2006 and May 2008 in support of a link 
between her left heel bursitis and her diagnosed condition in 
service.  

The December 2006 VA examiner found that the record did not 
contain sufficient evidence to allow for a medical opinion as 
to the relationship between the current disability and 
service.  The examiner, in effect did not render an opinion 
on this issue and his remarks constitute non-evidence.  
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  

The examiner did add that it was possible that the Veteran 
had incurred a left heel injury in service that accounted for 
her current difficulties running.  To this extent, the 
examiner provided an opinion that supported the claim.  This 
opinion, in combination with those of the private physician, 
support a finding that the Veteran's current left heel 
bursitis is related to service.  Accordingly, the criteria 
for service connection are met.











							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for left retrocalcaneal 
bursitis is granted.



_________________________                            
____________________________
   ROBERT E. SULLIVAN		            MARK D. HINDIN
     Veterans Law Judge		          Veterans Law 
Judge
Board of Veterans' Appeals		     Board of Veterans' 
Appeals


_________________________
				     CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


